Haher v Pelusio (2017 NY Slip Op 08974)





Haher v Pelusio


2017 NY Slip Op 08974


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ.


1265 CA 17-00466

[*1]DONNA HAHER, PLAINTIFF-RESPONDENT,
vDAVID J. PELUSIO, SR., ALBERT M. PELUSIO, ROCHESTER LINOLEUM & CARPET CENTER, INC., AND PELUSIO FAMILY PARTNERS, L.L.C., DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


CULLEY, MARKS, TANENBAUM & PEZZULO, LLP, ROCHESTER (GLENN E. PEZZULO OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
ADAMS BELL ADAMS, P.C., ROCHESTER (JARED K. COOK OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered January 25, 2017. The order, inter alia, denied the motion of defendants to suspend certain payments required to be made to plaintiff under the parties' agreement based upon lack of funds. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Haher v Pelusio ([appeal No. 1] __ AD3d __ [Dec. 22, 2017]).
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court